Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, 5 and 24-25, drawn to a method of preventing or reversing cardiac electrical remodeling and/or atrial fibrillation in a subject by administering a NADPH oxidase 2 (NOX2) inhibitor agent that is a nucleic acid inhibitor, such as siRNA or shRNA, to the subject, classified in C07H 21/02, C12Q 2525/207.
II. Claims 1, 7 and 12, drawn to a method of preventing or reversing cardiac electrical remodeling and/or atrial fibrillation in a subject by administering a Galpha1 inhibitory peptide and/or Galpha0 inhibitory peptide to the subject, classified in C07K 14/4703.
III. Claims 1 and 25, drawn to a method of preventing or reversing cardiac electrical remodeling and/or atrial fibrillation in a subject by administering a nucleic acid encoding Galpha1 inhibitory peptide and/or a nucleic acid encoding Galpha0 inhibitory peptide to the subject, classified in A61K 48/005.
IV. Claims 1, 15, 17-18, 20-21 and 24-25, drawn to a method of preventing or reversing cardiac electrical remodeling and/or atrial fibrillation in a subject by administering a NADPH oxidase 2 (NOX2) inhibitor agent that is a nucleic acid inhibitor, such as siRNA or shRNA, to the subject and administering a Galpha1 inhibitory peptide and/or Galpha0 inhibitory peptide to the subject, classified in C07H 21/02, C12Q 2525/207 and C07K 14/4703.
. Claims 27-29, 31, 33, 36 and 38, drawn to a pharmaceutical composition comprising a NADPH oxidase 2 (NOX2) inhibitor agent, and a Galpha1 inhibitory peptide or nucleic acid encoding Galpha1 inhibitory peptide, and/or Galpha0 inhibitory peptide or nucleic acid encoding Galpha0 inhibitory peptide, classified in C07H 21/02, C07H 21/04, C12Q 2600/178 and C07K 14/4703.
Claim 1 is generic to inventions I-IV.  Claim 24 is generic to inventions I and IV.  Claim 25 is generic to inventions I, III and IV.

The inventions are independent or distinct, each from the other because:
Inventions I-III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are a method of preventing or reversing cardiac electrical remodeling and/or atrial fibrillation in a subject by using (1) NOX2 nucleic acid inhibitor, such as antisense RNA, siRNA, shRNA, (2) a Galpha1 inhibitory peptide and/or Galpha0 inhibitory peptide, and (3) a nucleic acid encoding Galpha1 inhibitory peptide and/or a nucleic acid encoding Galpha0 inhibitory peptide.  A peptide is composed of amino acid residues and a nucleic acid (antisense or nucleic acid encoding a peptide) is composed of nucleotide bases.  A peptide and a nucleic acid differ in their chemical structures and biological functions.  They have different modes of operation, usages and effects.  They have different classifications and require separate search, and the search would not be coextensive.  Further, an antisense RNA or siRNA functions as a nucleic acid sequence, however, a nucleic acid encoding a peptide functions through the peptide encoded by said nucleic acid molecule.  They have different biological functions, modes of operation, usages and 
Invention I-III and invention IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are a method of preventing or reversing cardiac electrical remodeling and/or atrial fibrillation in a subject by using (1) NOX2 nucleic acid inhibitor, such as antisense RNA, siRNA, shRNA, or a Galpha1 inhibitory peptide and/or Galpha0 inhibitory peptide, or a nucleic acid encoding Galpha1 inhibitory peptide and/or a nucleic acid encoding Galpha0 inhibitory peptide vs. (2) NOX2 nucleic acid inhibitor, such as antisense RNA, siRNA, shRNA, and a Galpha1 inhibitory peptide and/or Galpha0 inhibitory peptide.  A peptide is composed of amino acid residues and a nucleic acid (antisense or nucleic acid encoding a peptide) is composed of nucleotide bases.  A peptide and a nucleic acid differ in their chemical structures and biological functions.  A peptide or a nucleic acid alone in treating a subject is different from combination of a peptide and a nucleic acid inhibitor in treating a subject.  They have different modes of operation, usages and effects.  They have different classifications and require separate search, and the search would not be coextensive.  Thus, invention I-III and invention IV are not obvious variants and are patentably distinct from each other.
Invention I-IV and invention V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different 
         classes/subclasses or electronic resources, or employing different search queries).
(d) the prior art applicable to one invention would not likely be applicable to another 
        invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632